OPINION — AG — ** COUNTY EXCISE BOARD — COUNTY HEALTH DEPARTMENT BUDGET ** A COUNTY EXCISE BOARD MUST APPROVE THE COUNTY HEALTH DEPARTMENT'S BUDGETARY ESTIMATE IN THE FULL AMOUNT IF SUCH ESTIMATE CAN BE FINANCED BY A LEVY WITHIN CONSTITUTIONAL LIMITATIONS AS APPROVED BY THE ELECTORATE AND THE BOARD MUST, WITHIN CONSTITUTIONAL LIMITATIONS AS APPROVED BY THE ELECTORATE, LEVY AN AMOUNT SUFFICIENT TO PROVIDE FOR SUCH ESTIMATE. (ELECTION, LEVY TAXES, AD VALOREM, FINANCE) CITE: ARTICLE X, SECTION 9 63 Ohio St. 1-226 [63-1-226], ARTICLE X, SECTION 9(A) (MARVIN C. EMERSON)